Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Narisako et al. (US 2011/0072936 A1) (hereinafter “Narisako”).

Narisako teaches a method for separating and recovering nickel and lithium, in which a solvent extraction step, involving three or more extraction stages, i.e., a first extraction process, a second extraction process, and extraction process, in order, are used to co-extract nickel and lithium and a back extraction step in which nickel and lithium are shifted into a resultant water phase in order to raise the concentration of the lithium in the back extraction liquid (Narisako, Abstract, [0012], and [0031]). Narisako also teaches that sodium hydroxide solution is introduced to the solvent extraction step, i.e., sodium ions are separated from the lithium-containing solution (Narisako, [0029]). Further, Narisako teaches that the solution used during back extraction is the resultant organic phase from the three or more solvent extractant step and that a scavenging of an oil phase from the back extraction liquid occurs which produces a regenerated solvent that is then returned to the solvent extractant step (Narisako, [0012]).  Moreover, Narisako teaches the pH during the solvent extraction stages is 8.0-8.5 (Narisako, [0012]).

However, Narisako does not disclose or suggest wherein a pH of a final extraction process in the at least three stage extraction process is from 3.5 to 4.5 or wherein in the at least three stage extraction process, a pH of the first extraction process is from 6.0 to 6.5, and a pH of the extraction process excluding a final extraction process of the second extraction process to the final extraction process is from 5.5 to 6.0 as presently claimed. 

Therefore, it is clear that Narisako does not disclose or suggest the present invention. 

Moreover, in light of the amendments to claim 2 to clarify in which steps the Li and Ni are extracted, the previous 35 U.S.C. 112(b) rejection is withdrawn.

In light of the above, claims 1-2, 4, and 6-14 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738